Case 3:17-cv-02463-LAB-RNB Document 34 Filed 09/23/20 PageID.1564 Page 1 of 1



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                    SOUTHERN DISTRICT OF CALIFORNIA
  10
  11
       STEPHANIE RAE VARAO                    )   Case No.: 3:17-cv-02463-LAB-RNB
  12                                          )
                   Plaintiff,                 )   ORDER ON MOTION FOR
  13                                          )   ATTORNEY FEES PURSUANT TO
             vs.                              )   42 U.S.C. § 406(b)
  14                                          )
       ANDREW SAUL,                           )
  15   Commissioner of Social Security,       )
                                              )
  16               Defendant.                 )
                                              )
  17                                          )
  18         Plaintiff’s motion (Docket no. 33) for attorney fees pursuant to 42 U.S.C. §
  19   406(b). The Court awards Cyrus Safa attorney fees in the amount of $15,000.00.
  20   The Court orders Cyrus Safa to reimburse Stephanie Rae Varao the amount of
  21   $3,384.69 for EAJA fees previously paid by the Commissioner.
  22
  23         IT IS SO ORDERED.
  24   DATE: September 23, 2020
                                            ___________________________________
  25                                         Hon. Larry A. Burns
                                             Chief United States District Judge
  26

                                              -1-
